20-05027-rbk Doc#251 Filed 04/21/21 Entered 04/21/21 18:27:45 Main Document Pg 1 of
                                        18



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

   In re:                               §               Chapter 11
   KRISJENN RANCH, LLC,                 §
                                        §
          Debtor                        §              Case No. 20-50805
                                        §
   _________________________________________________________________________

   KRISJENN RANCH, LLC and              §
   KRISJENN RANCH, LLC-SERIES           §
   UVALDE RANCH, and KRISJENN           §
   RANCH, LLC-SERIES PIPELINE           §
   ROW as successors in interest to     §
   BLACKDUCK PROPERTIES, LLC,           §
        Plaintiffs                      §
                                        §
   v.                                   §
                                        §
   DMA PROPERTIES, INC., and            §
   LONGBRANCH ENERGY, LP,               §           Adversary No. 20-05027
         Defendants                     §
   _________________________________________________________________________

   DMA PROPERTIES, INC,                       §
        Cross-Plaintiff/Third Party Plaintiff §
                                              §
   v.                                         §
                                              §
   KRISJENN RANCH, LLC,                       §
   KRISJENN RANCH, LLC-SERIES                 §
   UVALDE RANCH, and KRISJENN                 §
   RANCH, LLC-SERIES PIPELINE ROW, §                        Adversary No. 20-05027
   BLACK DUCK PROPERTIES, LLC,                §
   LARRY WRIGHT, and JOHN TERRILL, §
        Cross-Defendants/Third-Party          §
        Defendants                            §

  KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES UVALDE RANCH, AND
  KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS SUCCESSORS-IN-INTEREST
      TO BLACK DUCK PROPERTIES, LLC’S AND LARRY WRIGHT’S JOINT
  RESPONSE TO DMA PROPERTIES, INC.’S MOTION FOR ATTORNEY’S FEES AND
            RESPONSE TO MOTION UNDER FED. R. BANKR. P. 9023



  Debtors and Wright’s Response to DMA’s Motion for Attorney’s Fees                  1
20-05027-rbk Doc#251 Filed 04/21/21 Entered 04/21/21 18:27:45 Main Document Pg 2 of
                                        18



  TO THE HONORABLE CHIEF BANKRUPTCY JUDGE RONALD B. KING:

     COME NOW Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn

  Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row, as successors-

  in-interest to Black Duck Properties, LLC, (collectively the “Debtors”) and Third-Party Defendant

  Larry Wright (“Wright”), and file this Joint Response to DMA Properties, Inc.’s (“DMA”) Motion

  for Attorney’s Fees (“DMA’s Motion”) and would respectfully show as follows:

                                           BACKGROUND

     1. On or about May 1, 2020, Debtors filed their Original Complaint seeking a judicial

  declaration that the covenants contained in two net-profits agreements were personal covenants

  and not real covenants, that KrisJenn Ranch was not a successor or assign to Black Duck

  Properties, LLC, and that KrisJenn Ranch had loaned certain funds to Black Duck Properties, LLC.

     2. In response, DMA, Frank Daniel Moore, and Longbranch Energy, LP filed shotgun

  pleadings against the Debtors, Larry Wright, John Terrill, and Black Duck Properties, LLC,

  asserting no less than thirty causes of action.

     3. On October 13, 2020, the Court heard and granted DMA’s Motion for Partial Summary

  Judgment, adjudicating that DMA held an ownership interest in the Bigfoot Note Payments.

     4. Between January 11 and February 11, 2021, the Court held a bench trial on the claims at

  issue. Following the conclusion of trial, on March 24, 2021, the Court rendered Declaratory

  judgment “in favor of DMA that, under the terms of the Email Agreement and Harris SWD

  Agreement, DMA has an ownership interest in 50% of the Bigfoot Note payments. . . the Court [

  ] award[ed] DMA $175,143.60 from the funds held in the Panola County court registry, plus

  attorney’s fees from the court registry if DMA requests attorney’s fees in accordance with FED. R.




  Debtors and Wright’s Response to DMA’s Motion for Attorney’s Fees                               2
20-05027-rbk Doc#251 Filed 04/21/21 Entered 04/21/21 18:27:45 Main Document Pg 3 of
                                        18



  BANKR. P. 7054 and Local Bankruptcy Rule 7054.” (Dkt. 237 at p. 2). The Court concurrently

  denied all other claims asserted by DMA. (Dkt. 236).

     5. In its most recently filed Amended Counterclaims and Third-Party Claims, DMA asserted

  a cause of action for breach of the Bigfoot Note and a claim for Declaratory Relief against Black

  Duck Properties, LLC (“Black Duck”) and the Debtors. (Dkt. 172 at pp. 34, 38). The contract

  that was alleged to be breached was between DMA and Black Duck. DMA did not assert alter ego

  claims against Larry Wright. Black Duck was never served with process and did not appear in this

  case. Notwithstanding these facts, pursuant to Rule 9023 of the Federal Rules of Bankruptcy

  Procedure, DMA seeks to amend this Court’s Judgment “to specify that Larry Wright and Black

  Duck are both liable for breach of the Harris SWD Agreement.” (Dkt. 240 at p 4).

     6. Moreover, DMA seeks recovery of fees pursuant section 38.001 of the Texas Civil Practice

  and Remedies Code under a breach of contract theory. The Court explicitly denied recovery under

  such a theory and Black Duck was not sued in this case for such a claim. See (Dkt. 236 at p. 28).

                                          OBJECTIONS

     7.   Debtors object to DMA’s request for fees, in whole or in part, on the following bases:

             a. DMA’s attorneys fail to properly segregate recoverable and non-recoverable fees;

             b. DMA’s attorneys seek recovery of duplicative time entries;

             c. DMA’s attorneys seek recovery of rates that are unreasonable in San Antonio,
                Bexar County, Texas;

             d. DMA did not request fees in accordance with Local Bankruptcy Rule 7054; and

             e. DMA seeks an amount greater than authorized in the Court’s Final Judgment.

     8.   Debtors object to DMA’s exhibits that include copies off fee bills because such evidence

  was not submitted at trial and evidence is now closed.




  Debtors and Wright’s Response to DMA’s Motion for Attorney’s Fees                                3
20-05027-rbk Doc#251 Filed 04/21/21 Entered 04/21/21 18:27:45 Main Document Pg 4 of
                                        18



                                            ARGUMENT

     9. A court may award costs and reasonable and necessary attorney’s fees as are equitable and

  just under the Texas Uniform Declaratory Judgments Act. TEX. CIV. PRAC. & REM. CODE §37.009;

  see also In re Belcher, 2009 WL 3297308 (Bankr. W.D. Tex. 2009). Courts in the Fifth Circuit

  follow Texas law in determining the reasonableness of fees awarded pursuant to a Texas cause of

  action. In re Kirk, 525 B.R. 325, 336 (Bankr. W.D. Tex. 2015). Court have often looked at the

  factors outlined in Arthur Anderson Co. v. Perry Equipment Corp., 945 S.W.2d 812 (Tex. 1997),

  which include: (1) the time and labor required, the novelty and difficulty of the questions involved,

  and the skill required to perform the legal service properly; (2) the likelihood . . . that the

  acceptance of the particular employment will preclude other employment by the lawyer; (3) the

  fee customarily charged in the locality for similar legal services; (4) the amount involved and the

  results obtained; (5) the time limitations imposed by the client or the circumstances; (6) the nature

  and length of the professional relationship with the client; (7) the experience, reputation, and

  ability of the lawyer or lawyers performing the services; and (8) whether the fee is fixed or

  contingent on results obtained or uncertainty of collection before the legal services have been

  rendered. Id.; see also In re FWLL, Inc., 15-52071-CAG, 2018 WL 3954204, at *5 (Bankr. W.D.

  Tex. 2018). DMA’s Motion for Attorney’s Fees should be denied for a number of reasons

  including, but not limited to: (1) the lack of segregation of fees; (2) the number of hours claimed;

  (3) the rates charged; (4) failure to comply with Local Bankruptcy Rule 7054; and (5) the recovery

  of fees, if any, is to be capped at an amount equal to the outstanding balance in the Panola County

  Court Registry.




  Debtors and Wright’s Response to DMA’s Motion for Attorney’s Fees                                  4
20-05027-rbk Doc#251 Filed 04/21/21 Entered 04/21/21 18:27:45 Main Document Pg 5 of
                                        18



      DMA is only entitled to receive an award of fees, at the Court’s discretion, under the Texas
      Uniform Declaratory Judgments Act.

      10. As a preliminary matter, DMA improperly seeks recovery of attorney’s fees based upon a

  breach of contract claim. (Dkt. 240 p. 10). The Court did not award DMA any relief for its breach

  of contract claim. (Dkt. 236 p. 28). Even if the Court found that DMA is entitled to a recovery of

  fees for breach of contract, section 38.001 of the Texas Civil Practice and Remedies Code

  precludes a Limited Liability Company from liability for attorney’s fees. PEG Bandwith TX, LLC

  v. Texhoma Fiber, LLC, 299 F.Supp.3d 836 (E.D. Tex. 2018); see also Alta Mesa Holdings, L.P.

  v. Ives, 488 S.W.3d 438, 453–55 (Tex. App.—Houston [14th Dist.] 2016, pet. denied);

  Phoneternet, LLC v. Drawbridge Design, No. 05-17-00890-CV, 2018 WL 3238001, at *2–3 (Tex.

  App.—Dallas July 3, 2018, no pet.) (mem. op.); TEC Olmos, LLC v. ConocoPhillips Co., 555

  S.W.3d 176, 188 (Tex. App.—Houston [1st Dist.] 2018, pet. denied); First Cash, Ltd. v. JQ-

  Parkdale, LLC, 538 S.W.3d 189, 194–200 (Tex. App.—Corpus Christi–Edinburg 2018, no pet.);

  8305 Broadway Inc. v. J & J Martindale Ventures, LLC, No. 04-16-00447-CV, 2017 WL 2791322,

  at *4–5 (Tex. App.—San Antonio June 28, 2017, no pet.) (mem. op.); Spicer, Trustee for Estate

  of Brady v. Maxus Healthcare Partners, LLC, 616 S.W.3d 59, 128 (Tex. App.—Fort Worth 2020,

  no pet.).

      11. In its Opinion, the Court acknowledged that it has “previously granted partial summary

  judgment to DMA establishing that DMA has a property interest in 50% of the Bigfoot Note

  payments.” (Dkt. 236). Accordingly, the Court rendered Declaratory judgment “in favor of DMA

  that, under the terms of the Email Agreement and Harris SWD Agreement, DMA has an ownership

  interest in 50% of the Bigfoot Note payments. . . the Court [ ] award[ed] DMA $175,143.60 from

  the funds held in the Panola County court registry, plus attorney’s fees from the court registry if

  DMA requests attorney’s fees in accordance with FED. R. BANKR. P. 7054 and Local Bankruptcy



  Debtors and Wright’s Response to DMA’s Motion for Attorney’s Fees                                5
20-05027-rbk Doc#251 Filed 04/21/21 Entered 04/21/21 18:27:45 Main Document Pg 6 of
                                        18



  Rule 7054.” (Dkt. 237 at p. 2). DMA’s motion requests recovery in the amount of $138,590 in

  connection with its breach of contract and declaratory claims related to the Harris SWD

  Agreement.

     12. A court may award costs and reasonable and necessary attorney’s fees as are equitable and

  just under the Texas Uniform Declaratory Judgments Act. TEX. CIV. PRAC. & REM. CODE §37.009;

  see also In re Belcher, 2009 WL 3297308 (Bankr. W.D. Tex. 2009). DMA did not provide any

  supporting evidence indicating that its fees were equitable and just under the Texas Uniform

  Declaratory Judgments Act; rather, DMA’s affidavits attempt, but fail, to establish a claim under

  section 38.001 for recovery for breach of contract. An award of fees can be made or withheld at

  the discretion of this Court. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. Care Flight Air

  Ambulance Svc., Inc., 18 F.3d 323, 328 (5th Cir. 1994). Accordingly, DMA’s fee application must

  be denied or, alternatively, reduced to account for the portion of its requested fees that relate to

  recovery under breach of contract.

  Movant’s fee bills were not admitted into evidence.

     13. Whereas the local rules provide a procedure for making an application for fees, it does not

  excuse the movant from admitting its evidence. The Texas Supreme Court in Rohromoos Venture

  v. UTSW DVA Healthcare, LLP, 578 S.W.3d 469, held that sufficient evidence for determining

  reasonable and necessary fees is required. In this case, the parties agreed to admission of exhibits,

  largely, by agreement. Notwithstanding this agreement, DMA failed to submit its evidence of

  attorney’s fees prior to closing evidence in this case. As such, any exhibits submitted with DMA’s

  motion should be excluded from consideration.

     14. DMA’s failure to timely provide its fees bills operated as an undue surprise to KrisJenn

  Ranch and its series as well as Larry Wright. The nonmovants did not have DMA’s fee bills to




  Debtors and Wright’s Response to DMA’s Motion for Attorney’s Fees                                  6
20-05027-rbk Doc#251 Filed 04/21/21 Entered 04/21/21 18:27:45 Main Document Pg 7 of
                                        18



  consider prior to receiving a file stamped copy of DMA’s motion and was unable to properly

  confer about its objections to these fees prior to this point.

  DMA’s attorney fees were not properly segregated.

     15. “When attorney’s fees are incurred on claims for which they are recoverable [ ]and claims

  for which they are not [ ], the party must segregate its fees and can be awarded only those fees that

  relate to the compensable claim. In re FWLL, Inc., 15-52071-CAG, 2018 WL 3954204 (Bankr.

  W.D. Tex. 2018) (citing In re Arnette, 09-38643-BJH-7, 2011 WL 3651294, at *2 (N.D. Tex

  2011). “A party seeking to recovery attorney’s fees has the burden to show that the fees were

  reasonable and necessary, which among other things, requires the party to show the fees were

  incurred on a claim that allows recovery of such fees.” In re Rose, 2020 WL 6877145, at *7

  (Bankr. E.D. Tex. 2020) (citing Stewart Title Guar. Co. v. Sterling, 822 S.W.2d 1, 10-11 (Tex.

  1991)).   “When there are multiple defendants, the fees must further be segregated so that

  defendants are “not charged fees for which they are not responsible. In re FWLL, Inc., 15-52071-

  CAG, 2018 WL 3954204, at *3 (Bankr. W.D. Tex. Aug. 14, 2018). The party seeking recovery

  of attorney's fees always has the burden of proof to show that the fees were incurred against the

  particular defendant sought to be charged.” Id.

     16. DMA’s fee bills relate to its counsels’ joint representation of Frank Daniel Moore

  (“Moore”), DMA, and Longbranch Energy, LP (“Longbranch”). See (Dkt. 240 Ex. 1 at p. 6). Two

  of these parties—Moore and Longbranch—did not recover on any claims they asserted in this

  lawsuit. Nevertheless, DMA’s counsel states they “ha[ve] reduced [] claimed fees for trial and

  trial preparation by approximately 50 percent . . . [t]o account for [] intermixed fees with respect

  to case preparation, related pleadings, motion practice, hearing preparation, depositions, and

  preparation for and attendance at trial [DMA] reduced the total fee requested by two-thirds". This




  Debtors and Wright’s Response to DMA’s Motion for Attorney’s Fees                                  7
20-05027-rbk Doc#251 Filed 04/21/21 Entered 04/21/21 18:27:45 Main Document Pg 8 of
                                        18



  allocation of fees is simply unreasonable. Two of three Counter-Plaintiffs received no relief in

  this case. Of the approximately thirty claims asserted, DMA only prevailed on a single declaratory

  judgment count that was disposed of by summary judgment. DMA does not attempt to segregate

  the fees associated with its declaratory judgment from those fees incurred in furtherance of its

  other claims against Larry Wright, individually, or against KrisJenn Ranch, LLC, or either of

  KrisJenn Ranch, LLC’s two series.        Instead, DMA attempts to turn this Court’s award of

  reasonable and necessary attorney’s fees into a windfall.

     17. The law and facts supporting the Bigfoot note claim were entirely different than the law

  and facts supporting DMA’s other counterclaims. The issues addressed in the Bigfoot note claim

  were simplistic and easily disposed of by summary judgment. DMA’s motion for summary

  judgment on the Bigfoot note was supported by only twelve exhibits. KrisJenn’s response was

  only eight pages long. Under these circumstances, the Court disposed of this matter after a hearing

  that lasted no more than an hour.

     18. The Bigfoot note claim was fully and fairly disposed of as of October 13, 2020. However,

  DMA subsequently amended its pleadings to seek exemplary damages. There was no legal basis

  for seeking such relief. As such, any attorney’s fees incurred by DMA on its breach of contract

  claim after October 13, 2020 were inherently unreasonable and unnecessary. Further, DMA did

  not prevail in its efforts to seek exemplary damages. As a result, there would be no logical basis

  for awarding attorney’s fees after that date.

     19. Nevertheless, DMA attempts to recover attorney’s fees by claiming that all efforts taken

  by its attorneys related to its claim for attorney’s fees. For example, DMA suggests that its

  depositions related to its recoverable claim. However, DMA did not even tender deposition

  transcripts in support of its motion for summary judgment on the Bigfoot note. In addition, DMA




  Debtors and Wright’s Response to DMA’s Motion for Attorney’s Fees                                8
20-05027-rbk Doc#251 Filed 04/21/21 Entered 04/21/21 18:27:45 Main Document Pg 9 of
                                        18



  seeks recovery for over fifteen hours of depositions even though the depositions of Larry Wright

  and KrisJenn lasted ten hours thirty-three minutes and nine seconds on the record. The transcript

  is 616 pages long and references to the Bigfoot note can only be found on fourteen pages. See Ex.

  A pp. 143-152, 157, 168, 222, 224, 248. This represents 2.2% of the transcript record. The amount

  of time spent on the Bigfoot note paled in comparison to the time spent on DMA’s litany of tort

  claims, including fraud and conspiracy. DMA has failed to properly segregate its fees. DMA’s

  motion for fees should be denied because it failed to properly segregate its fees so that the Court

  could identify the portion of the requested fees that relate to its declaratory judgment on the Bigfoot

  note.

  DMA’s requested attorney’s fees are not reasonable or necessary.

     20. Counsel for DMA attempts to recover one-third of fees for: the amount of time incurred

  in trying the case; over fifteen hours of depositions; revision of disclosures; review of text

  messages; preparation of exhibits; and a litany of unrelated motions such as discovery motions.

  By way of brief example, DMA’s time entries include unsegregated time for the following work

  it performed:

           a. “revised disclosures; spoke with team and clients about damages calculations and
              other potential remedies”
           b. “reviewed text messages between D. Moore and D. Borders with D. Moore, D.
              Borders, and J. Duke; discussed potential exhibits; began review of findings of fact
              and conclusions of law”
           c. “prepared additional exhibits for potential admission at trial”
           d. “prepared outline for Moore direct examination; prepared Moore”
           e. “completed initial draft of DX for Borders; conferred with A. Krist re: exhibits and
              task list; calls with D. Moore, C. Johns, and A. Kris re: Moore exhibits; began review
              of Plaintiff’s exhibits”
           f. “reviewed trial exhibits; shared and discussed with Moore; prepared Moore for
              examination”
           g. “reconfigured case theory based on evidence available”



  Debtors and Wright’s Response to DMA’s Motion for Attorney’s Fees                                    9
20-05027-rbk Doc#251 Filed 04/21/21 Entered 04/21/21 18:27:45 Main Document Pg 10
                                      of 18



          h. “continued revising opening statement; began drafting and revising powerpoint
             presentation; practiced opening; reviewed key evidence to incorporate into opening”
          i. “compile and draft privilege log; finalize amended responses; process privilege log”
          j. “review KrisJenn production”
          k. “draft motion to dismiss”
          l. “review case on horizontal privity; revise interrogatory responses; call with C. Johns
             and C. Hebert regarding summary judgment response”
          m. “prepare client for deposition; phone calls with counsel re same and case strategy;
             lengthy phone call with mediator W. Shelton; phone call with C. Johns and C. Hebert
             re same”
          n. “prepare for and attend hearing on summary judgment motions and motion to
             dismiss; discussion with C. Johns re same and mediation strategy; prepare for
             mediation”
          o. “draft Longbranch discovery responses”
          p. “draft Longbranch discovery responses; call with C. Hebert and D. Borders; process
             and organize Borders document production”
          q. “prepare business records affidavits for McLeod and TCRG; review depositions of
             McLeod and L. Wright for trial prep and designations; discuss discovery responses
             and related issues with counsel”
          r. “draft pretrial order and findings of fact and conclusions of law; process text
             messages from Borders for production”
          s. “attend hearing on motion to compel; discuss same with T. Cleveland; call with D.
             Moore to discuss same; call with D. Borders to discuss same; research federal rule on
             [redacted]”
          t. “preparation for deposition of D. Moore; amend deposition designations; attend
             deposition of D. Moore; related calls with D. Moore and C. Hebert; call with J.
             Muller”
 (Dkt. 240 Ex 2).

    21. The Lodestar method should be used to calculate reasonable attorney’s fees in this case.

 This method requires the trial court to determine the reasonable hours spent by counsel in the case

 and a reasonable hourly rate for such work, multiply the number of hours by the applicable rate,

 and adjust the base rate up or down if relevant factors indicate an adjustment is necessary to reach

 a reasonable fee in the case. In re Rose, 2020 WL 6877145, at *6 (Bankr. E.D. Tex. 2020) (citing

 Rohormoos Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d 469, 494 (Tex. 2019)). “In



 Debtors and Wright’s Response to DMA’s Motion for Attorney’s Fees                                10
20-05027-rbk Doc#251 Filed 04/21/21 Entered 04/21/21 18:27:45 Main Document Pg 11
                                      of 18



 determining a reasonable fee award . . . courts exclude all time that is excessive duplicative, or

 inadequately documented.” Id.

    22. First, DMA’s requested fees are unreasonable and unnecessary under the Lodestar method

 because a judicial declaration was rendered in DMA’s favor by summary judgment and, thereafter,

 the only issue left to be tried was the amount to be distributed to it from the Panola County Court

 Registry. See (Dkt. 236 at pp. 27-28). That particular issue was uncontested at trial. As such, any

 fees incurred after October 13, 2020 are inherently unreasonable and unnecessary. The fee bills

 tendered by Cleveland Terrazas, PLLC include time entries that, with the exception of the

 deposition of Larry Wright, begin on November 1, 2020 and end on February 12, 2021. Ex. B.

 All of this time occurred after the Bigfoot note issue had been summarily adjudicated. As such,

 Cleveland Terrazas’ claimed time bears no relation to the Bigfoot motion for summary judgment

 and is inherently unreasonable and unnecessary.

    23. Second, DMA’s arbitrary discount of its fees fails to address that it received relief for a

 single declaratory judgment despite having asserted claims against more than six parties (including

 John Terrill). Further, DMA unsuccessfully attempted to add three additional parties to this case:

 Granstaff, Gaedke, and Edgmon, PLLC, David Strolle, and McLeod Oil. In sum, DMA has failed

 to meet its burden to show that the fees requested were incurred against KrisJenn Ranch, LLC in

 connection with its Declaratory Judgment and its Motion for Attorney’s Fees should be denied.

    24. Third, DMA seeks to recover for fees relating to the deposition of Larry Wright in the

 amount of $19,604. Id. at p. 5. However, Larry Wright’s deposition testimony was not necessary

 for the adjudication of the Bigfoot matter. DMA did not attach any of Larry Wright’s deposition

 testimony to the Bigfoot motion for summary judgment.




 Debtors and Wright’s Response to DMA’s Motion for Attorney’s Fees                               11
20-05027-rbk Doc#251 Filed 04/21/21 Entered 04/21/21 18:27:45 Main Document Pg 12
                                      of 18



    25. Fourth, Ms. Wilson was the bankruptcy attorney for this case. Although she is a very

 capable bankruptcy attorney, Ms. Wilson is not a litigator and it was not necessary for her to assist

 with litigation efforts. DMA had already retained no less than six litigators to work on this case:

 Tim Cleveland, Austin Krist, Christopher Johns, Christie Hebert, Andrew Seger, and Jeff Duke.

 Ms. Wilson’s fee bills shows that she seeks recovery for appearances at MSJ hearings; however,

 she did not argue or otherwise participate in such hearings. Ex. C at pp. 2-4, 6. It was not necessary

 to have a bankruptcy attorney present at these litigation hearings. KrisJenn’s bankruptcy counsel

 did not appear at these hearings. Rather, KrisJenn’s bankruptcy counsel was provided with a status

 report regarding the outcome of the hearing. DMA, of course, was free to hire its more than six

 attorneys; however, this number of attorneys can hardly be viewed as reasonable or necessary

 given the simplicity of issues surrounding the Bigfoot note.

    26. Fifth, DMA seeks to recover for unnecessarily duplicative time entries. DMA prevailed

 on its claim for summary judgment on the Bigfoot note. That motion was nineteen pages long and

 included thirteen exhibits. See (Dkt. 41). DMA’s collective fee bills show that this simple motion

 was prepared and presented by only Ms. Christie Hebert and Mr. Chris Johns. See Ex. D. Ms.

 Hebert and Mr. Johns’ time entries show that they were working on four discrete legal issues from

 November 12, 2019 - October 13, 2020. Those issues included: (1) an interpleader action with

 Bigfoot Energy Services, LLC; (2) venue issues; (3) administrative issues; and (4) two separate

 motions for summary judgment. The motions for summary judgment included claims under the

 Bigfoot note as well as the ROW. It was DMA’s duty to segregate its Bigfoot time from unrelated

 issues. Mr. Johns and Ms. Hebert did so on numerous occasions. See Ex. D. Their time entries

 directly referencing the “Harris SWD” and “Bigfoot” matter shows the following cumulative time

 spent on these matters:




 Debtors and Wright’s Response to DMA’s Motion for Attorney’s Fees                                  12
20-05027-rbk Doc#251 Filed 04/21/21 Entered 04/21/21 18:27:45 Main Document Pg 13
                                      of 18



              a. Christie Hebert 42.58 hrs.

              b. Chris Johns 24.8 hrs.

 Id.

       27. As such, under the Lodestar method, DMA can only recover for the 67.38 hours that Ms.

 Hebert and Mr. Johns collectively spent working on the Harris SWD and Bigfoot matter.

 DMA’s attorney’s rates are not consistent with industry norms in San Antonio, Texas.

       28. DMA has requested recovery of fees ranging from $85.00 to $450.00 per hour. Only a

 reasonable amount of fees can be shifted to a non-prevailing party and where a prevailing party

 seeks to recover an unreasonable amount of fees, a downward adjustment is warranted. In re Rose,

 2020 WL 6877145, at *10 (Bankr. E.D. Tex. 2020).

       29. Here, the affidavit of Ms. Natalie Wilson is instructive when attempting to make a

 determination of what rates would constitute a reasonable fee in the San Antonio, Texas market.

 Ms. Wilson, a shareholder at Langley & Banack, Inc. with over thirteen years of experience, is a

 well-known and highly regarded attorney in the San Antonio legal community. Among DMA’s

 numerous attorneys she has the strongest ties to the San Antonio market. Likewise, Langley &

 Banack is a well-regarded firm in San Antonio and the surrounding areas. Ms. Wilson, by and

 through her affidavit, indicates that it is her belief that a reduction in fee from $400/hr. to $375/hr.

 was reasonable under all the relevant circumstances. (Dkt. 240 Ex. 3 at 4). Notwithstanding Ms.

 Wilson’s admission that her $400/hr rate should be discounted in this matter, DMA seeks recovery

 of $450/hr. for Mr. Cleveland and Mr. John’s time. DMA also seeks recovery of $375/hr. for Ms.

 Hebert, an attorney with less than half the total number years of experience as Ms. Wilson, and

 who relied on Ms. Wilson’s guidance for ensuring at filings were done in accordance with the rules




 Debtors and Wright’s Response to DMA’s Motion for Attorney’s Fees                                    13
20-05027-rbk Doc#251 Filed 04/21/21 Entered 04/21/21 18:27:45 Main Document Pg 14
                                      of 18



 of this Court. See Ex C; see also (Dkt. 240 Ex. 3 at pp. 14-19). Similarly, DMA seeks recovery of

 $310/hr for Mr. Austin Krist’s time. Mr. Krist has five years of experience.

    30. The most recent available Attorney Statistical Profile posted on the State Bar of Texas

 website shows that the median Hourly rates for attorneys with over twenty-five years of experience

 was $300/hr. and attorneys with eleven to fifteen years of experience was $258/hr., including fees

 charged by attorneys in larger or more costly markets such as Houston or Dallas. See Ex. E at p.

 9. While this amount is likely higher today than the date of the publication, the median rates in

 Texas have not increased by over 50%. As such, any hours, if any, to be included in the Court’s

 lodestar calculation should be reduced to conform with rates that commensurate with industry

 norms in San Antonio, Texas. Moreover, the Court should only consider Mr. Johns and Ms.

 Hebert’s time relating to the Bigfoot matter motion for summary judgment and apply a reasonable

 rate of $325/hr. for Mr. Johns and $250/hr. for Ms. Hebert.

    DMA has not requested fees in accordance with Local Bankruptcy Rule 7054.

    31. In its Final Judgment, the Court made an award of attorney’s fees contingent on a request

 in accordance with Local Bankruptcy Rule 7054. Local Bankruptcy Rule 7054(a)(1) states, among

 other things, “Counsel for the parties shall meet and confer for the purpose of resolving all disputed

 issues relating to attorney’s fees before making application. The application shall certify that such

 a conference has occurred. If no agreement is reached, the applicant shall certify the specific

 reason(s) why the matter could not be resolved by agreement.” Here, DMA sent counsel for

 Debtors and Wright an email at the eleventh hour, prior to filing their Motion, that contained

 nothing more than a chart showing the rates charged per attorney and the number of hours claimed.

 See Ex F. Prior to this email, counsel for DMA made no attempt to meet and confer or to resolve

 all disputed issues. DMA did not provide Debtors’ with counsel copies of their fee bills in support




 Debtors and Wright’s Response to DMA’s Motion for Attorney’s Fees                                  14
20-05027-rbk Doc#251 Filed 04/21/21 Entered 04/21/21 18:27:45 Main Document Pg 15
                                      of 18



 of their claim for fees. Accordingly, DMA’s certificate of conference attached to its motion is

 deficient because it does not, nor can DMA, indicate the specific reasons why the matter could not

 be resolved by agreement. Instead, DMA attempts to turn its claim for attorney’s fees into a

 windfall by seeking recovery for fees incurred in furtherance of tort claims against KrisJenn and

 its series and claims against other parties, such as John Terrill or attempted parties such as the

 McLeods. Because counsel for DMA failed to comply with Local Bankruptcy Rule 7054, its claim

 for fees should be denied.

    DMA’s award of fees, if any, is limited to the amount held in the Panola County Court
 Registry.

    32. “The Court [ ] award[ed] DMA $175,143.60 from the funds held in the Panola County

 court registry, plus attorney’s fees from the court registry if DMA requests attorney’s fees in

 accordance with FED. R. BANKR. P. 7054 and Local Bankruptcy Rule 7054.” (Dkt. 237 at p. 2).

 The final judgment in this case explicitly limits DMA’s award of attorney’s fees to amounts held

 in the Panola County Court Registry. Notwithstanding this limitation, DMA again attempts to

 seek recovery of $116,984, in addition to the $175,143.60 awarded pursuant to this Court’s

 declaratory judgment. In total, DMA seeks $292,127.60, $69,217.44 greater than the amount held

 in the Panola County Court Registry. After the $175,143.60 distribution is accounted for,

 $47,766.56 will remain in the registry and an award of attorney’s fees, if any, must be limited by

 that amount.

                                ORAL ARGUMENT REQUESTED

    33. Debtors and Wright respectfully request an evidentiary hearing pursuant to Local Rule

 7054(a)(3).




 Debtors and Wright’s Response to DMA’s Motion for Attorney’s Fees                              15
20-05027-rbk Doc#251 Filed 04/21/21 Entered 04/21/21 18:27:45 Main Document Pg 16
                                      of 18



                          RESPONSE TO MOTION UNDER RULE 9023

    34. DMA has moved the Court to amend its judgment to indicate that Wright and Black Duck

 be liable for breach of the Harris SWD Agreement. This request is made notwithstanding the fact

 that Black Duck was not served and did not appear in this case, depriving this Court of personal

 jurisdiction over Black Duck. This request is further made notwithstanding DMA’s failure to

 properly plead or admit evidence of alter-ego and should be denied in its entirety. This motion,

 which resets the deadlines to provide notice of appeal for all parties, should be denied because the

 Court lacks personal jurisdiction over Black Duck. Further, DMA presented no evidence or

 argument to the Court that Larry Wright, individually, ever possessed any ownership in the Bigfoot

 note. To the contrary, DMA specifically argued that the note was owned 50% Black Duck and

 50% by DMA. DMA is estopped from arguing otherwise at this point in the case.

    WHEREFORE PREMISES CONSIDERED KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-

 Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row, as successors-in-interest to

 Black Duck Properties, LLC, and Larry Wright, jointly, respectfully request that the Court deny

 DMA Properties, Inc.’s Motion for Attorney’s Fees or in the alternative, limit any such award to

 an amount that is deemed reasonable and necessary, deny DMA Properties, Inc.’s Motion to Alter

 or Amend Judgment, and for any other relief to which they may be justly entitled.

    Dated: April 21, 2021




                                      Signature on following page.




 Debtors and Wright’s Response to DMA’s Motion for Attorney’s Fees                                16
20-05027-rbk Doc#251 Filed 04/21/21 Entered 04/21/21 18:27:45 Main Document Pg 17
                                      of 18



                                   Respectfully submitted,

                                   CJ MULLER & ASSOCIATES, PLLC

                             By:    /s/ John Muller
                                   C. John Muller IV
                                   State Bar No. 24070306
                                   john.muller@cjma.law
                                   Ezekiel J. Perez
                                   State Bar No. 24096782
                                   zeke.perez@cjma.law
                                   111 W. Sunset Rd.
                                   San Antonio, TX 78209
                                   Telephone: 210-664-5000
                                   Facsimile: 210-598-7357

                                   ATTORNEY FOR DEBTORS

                                   BAYNE, SNELL & KRAUSE

                              By: /s/ William P. Germany
                                   WILLIAM P. GERMANY
                                   State Bar No. 24069777
                                   1250 N.E. Loop 410, Suite 725
                                   San Antonio, Texas 78209
                                   Telephone: (210) 824-3278
                                   Facsimile: (210) 824-3937
                                   Email: wgermany@bsklaw.com

                                   ATTORNEY FOR THIRD-PARTY
                                   DEFENDANT LARRY WRIGHT




 Debtors and Wright’s Response to DMA’s Motion for Attorney’s Fees           17
20-05027-rbk Doc#251 Filed 04/21/21 Entered 04/21/21 18:27:45 Main Document Pg 18
                                      of 18



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served on
 all counsel of record by way of e-service through the CM/ECF system by notice of electronic
 filing or via email on the 21st day of April 2021:

 Michael Black                                       Natalie Wilson
 BURNS & BLACK PLLC                                  LANGLEY & BANACK, INC.
 750 Rittiman Road                                   745 East Mulberry Avenue | Suite 700
 San Antonio, Texas 78209                            San Antonio, TX 78212
 210-829-2022                                        210-736-6600
 210-829-2021 fax                                    lwilson@langleybanack.com
 mblack@burnsandblack.com                            Attorneys for DMA Properties, Inc.
 Attorneys for Longbranch Energy, LP
 and DMA Properties, Inc.                            Jeffery Duke
                                                     DUKE BANISTER MILLER & MILLER
 Christopher S. Johns                                22310 Grand Corner Drive, Suite 110
 Christen Mason Hebert                               Katy, Texas 77494
 JOHNS & COUNSEL PLLC                                jduke@dbmmlaw.com
 14101 Highway 290 West, Suite                       Counsel for Longbranch Energy, LP
 400A
 Austin, Texas 78737                                 William Germany
 512-399-3150                                        BAYNE, SNELL, & KRAUSE
 512-572-8005 fax                                    1250 NE Loop 410, Ste. 725
 cjohns@johnsandcounsel.com                          San Antonio, Texas 78209
 chebert@johnsandcounsel.com                         T- (210) 824-3278
                                                     F- (210) 824-3937
 Timothy Cleveland                                   wgermany@bskaw.net
 CLEVELAND | TERRAZAS PLLC                           Attorney for Larry Wright
 4611 Bee Cave Road, Suite 306B
 Austin, Texas 78746                                 OFFICE OF THE UNITED STATES
 512-689-8698                                        TRUSTEE
 tcleveland@clevelandterrazas.com                    903 San Jacinto Blvd, Room 230
 Attorneys for DMA Properties, Inc.                  Austin, Texas 78701
                                                     shane.p.tobin@usdoj.gov
                                                     United States Trustee


                                                      /s/ John Muller
                                                     C. John Muller IV




 Debtors and Wright’s Response to DMA’s Motion for Attorney’s Fees                               18
